DETAILED ACTION
Claims 1, 9, 14, 22, 27-29, and 31 are amended. Claims 1-31 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
Claims 22-25 are objected to because of the following informalities: 
Claim 22, line 7: “a plurality” should have been –the plurality—.
Claims 23-25 inherit the features of claim 22 and are objected to accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 6,457,064 B1; hereinafter Huff) in view of Pope et al. (US 2005/0183093 A1; hereinafter Pope). 

With respect to claim 1, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
see e.g. Huff, column 2, lines 61-63: “determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”):
a) running, by the computer operating system, one or more active operating system input/output polling threads (see e.g. Huff, column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304) 
b) actively polling, by the one or more active operating system input/output polling threads, for input/output events from one or more input/output devices (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”); and 
c) upon discovery, by said actively polling (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), of a first input/output event from a first input/output device (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), invoking, by a first active operating system input/output polling thread among the one or more active operating system input/output polling threads, the application event handler of the application (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314) 
Huff does not but Pope teaches:
while without context switching in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”), for purposes of the following steps (see e.g. Pope, paragraph 29: “creates a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”),
in an application address space (see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”); 
see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”); 
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

With respect to claim 9, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
a) executing in parallel, by the computer operating system event handling process, a plurality of active operating system input/output polling threads (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304)…, each of said active operating system input/output polling threads actively polling for input/output events from among a plurality of input/output devices or device queues (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”); 
b) upon discovery, of a first input/output event (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”), invoking, by a first active operating system input/output polling thread among the plurality of active input/output polling threads, a first application event handler of a first application (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314) 
c) upon discovery of a second input/output event, invoking, by a second active operating system input/output polling thread among the plurality of active input/output polling threads, a second see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314)
Huff does not but Pope teaches:
in an application address space (see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”) 
in a first application address space (see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) an application thread for purposes of running the first application event handler (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”); and
in the first or another application address space (see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) the or another application thread for purposes of running the second application event handler (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”; and paragraph 28: “The operating system can store multiple bindings of ports to applications so that incoming messages, by specifying the appropriate port, can be applied to the appropriate application”).
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

With respect to claim 11, Huff as modified teaches: The computer operating system event handling process of claim 9 and further comprising, during the invoking step (b) or the invoking step (c), providing to said first application a descriptor of an input/output object associated with the first input/output event (see e.g. Huff, column 7, lines 49-54: “The operating system alerts the process containing the active connection thread, where the active connection thread is represented by a file descriptor. In the described embodiment, the system uses the file descriptor associated with the input event to determine which process to alert”; and column 8, lines 3-6: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event”).

With respect to claim 12, Huff as modified teaches: The computer operating system event handling process of claim 9 and further comprising, during the invoking step (b) or the invoking step (c), providing to said first application an application-specified object associated with the first input/output event (see e.g. Huff, column 7, lines 21-28: “the thread conditional wait variable 212 is a flag that indicates whether the thread is in an input wait state or execution state. A polling thread scans the table to determine which thread or threads have input events directed to them and sets variable 212 to "GO." Another thread or light weight process then starts that thread. Thus, wait variable 212 is a thread-specific flag used to indicate the state of a thread”).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Pope as applied to claim 1, and further in view of Volkerink et al. (US 2007/0198881 A1; hereinafter Volkerink).

With respect to claim 2, Huff as modified teaches: The computer operating system event handling process of claim 1 
Huff does not disclose a dedicated processor.
However, Volkerink teaches:
see e.g. Volkerink, paragraph 28: “a respective dedicated processor 160a, 160b . . . 160N that performs at least the transfer function and polling/interrupt function”; paragraph 32: “the control instructions can instruct the dedicated processors 160a, 160b . . . 160N to wait for an interrupt message from the DUTs 180a, 180b . . . 180N or to poll the DUTs 180a, 180b . . . 180N”; and Fig. 1).
Huff and Volkerink are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Volkerink. The motivation/suggestion would be to reduce the workload on the central processing units; thus improving the overall processing efficiency.

With respect to claim 3, Huff as modified teaches: The computer operating system event handling process of claim 2 and further comprising, during the invoking step (c), providing to said application a descriptor of an input/output object associated with the first input/output event (see e.g. Huff, column 7, lines 49-54: “The operating system alerts the process containing the active connection thread, where the active connection thread is represented by a file descriptor. In the described embodiment, the system uses the file descriptor associated with the input event to determine which process to alert”; and column 8, lines 3-6: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event”).

With respect to claim 4, Huff as modified teaches: The computer operating system event handling process of claim 2 and further comprising, during the invoking step (c), providing to said see e.g. Huff, column 7, lines 21-28: “the thread conditional wait variable 212 is a flag that indicates whether the thread is in an input wait state or execution state. A polling thread scans the table to determine which thread or threads have input events directed to them and sets variable 212 to "GO." Another thread or light weight process then starts that thread. Thus, wait variable 212 is a thread-specific flag used to indicate the state of a thread”).

Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Pope as applied to claims 1 and 9, and further in view of Cole et al. (US 2004/0015728 A1; hereinafter Cole).

With respect to claim 5, Huff as modified teaches: The computer operating system event handling process of claim 1 and further comprising, prior to the invoking step (c), completing, by the computer operating system (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”),
Huff does not but Cole teaches:
preceding Transmission Control Protocol (TCP) and Internet Protocol (IP) processing (see e.g. Cole, paragraph 76: “After completing the ICMP host discovery routine 322, the method performs a decision routine 328 wherein the method determines whether all the IP addresses in the current batch of IP addresses have been discovered (i.e., whether all the IP addresses have been assigned to the live database 324 or the probably live database 326. If any IP address has not been discovered, the method proceeds to a TCP host discovery routine 330, which will be described in more detail below. During the TCP host discovery routine 330, the method sends TCP packets to the remaining target computers identified by the present batch of IP addresses”; and Fig. 3, step 328).
Huff and Cole are analogous art because they are in the same field of endeavor: implementing network communications based on particular protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Cole. The motivation/suggestion would be to improve how the network connections and their associated protocols are implemented.

With respect to claim 6, Huff as modified teaches: The computer operating system event handling process of claim 1 and further comprising, prior to the invoking step (c), completing, by the computer operating system (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”),
Huff does not but Cole teaches:
preceding User Datagram Protocol (UDP) and Internet Protocol (IP) processing (see e.g. Cole, paragraph 77: “After completing the TCP host discovery routine 330, the method performs a decision routine 332 wherein the method determines whether all the IP addresses in the current batch of IP addresses have been discovered (i.e., whether all the IP addresses have been assigned to the live database 324 or the probably live database 326. If any IP address has not been discovered, the method proceeds to an intelligent UDP host discovery routine 334, which will be described in more detail below. During the intelligent UDP host discovery routine 334, the method sends UDP packets to the remaining target computers identified by the present batch of IP addresses”; and Fig. 3, step 332).
Huff and Cole are analogous art because they are in the same field of endeavor: implementing network communications based on particular protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Cole. The motivation/suggestion would be to improve how the network connections and their associated protocols are implemented.

With respect to claim 13, Huff as modified teaches: The computer operating system event handling process of claim 9 and further comprising, prior to the invoking step (b) or the invoking step (c), completing, by the computer operating system (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”),
Huff does not but Cole teaches:
preceding Internet Protocol (IP) processing and Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) (see e.g. Cole, paragraph 76: “After completing the ICMP host discovery routine 322, the method performs a decision routine 328 wherein the method determines whether all the IP addresses in the current batch of IP addresses have been discovered (i.e., whether all the IP addresses have been assigned to the live database 324 or the probably live database 326. If any IP address has not been discovered, the method proceeds to a TCP host discovery routine 330, which will be described in more detail below. During the TCP host discovery routine 330, the method sends TCP packets to the remaining target computers identified by the present batch of IP addresses”; and paragraph 77).
Huff and Cole are analogous art because they are in the same field of endeavor: implementing network communications based on particular protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Cole. The motivation/suggestion would be to improve how the network connections and their associated protocols are implemented.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Pope as applied to claim 1, and further in view of Leichter et al. (US 2002/0165982 A1; hereinafter Leichter).

With respect to claim 7, Huff as modified teaches: The computer operating system event handling process of claim 1 wherein the one or more active operating system input/output polling threads actively poll for input/output events (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”)
Huff does not but Leichter teaches:
through one or more virtual interfaces (see e.g. Leichter, paragraph 68: “A response to a polling request, such as an SNMP response, generated at a customer network may be routed back to the appropriate virtual interface from which the polling request originated over any available route”).
Huff and Leichter are analogous art because they are in the same field of endeavor: network based polling. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Leichter. The motivation/suggestion would be to provide operational independence from physical interfaces; thus improving the overall communication management efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Pope as applied to claim 1, and further in view of Castor et al. (US 5,590,288; hereinafter Castor).

With respect to claim 8, Huff as modified teaches: The computer operating system event handling process of claim 1 wherein the one or more active operating system input/output polling threads actively poll for input/output events (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”)
Huff does not but Castor teaches:
through one or more device drivers providing access to one or more input/output devices (see e.g. Castor, column 10, lines 15-18: “polling routine 106 inspects a peripheral by calling device driver routines which are capable of manipulating the peripheral's hardware”).
Huff and Castor are analogous art because they are in the same field of endeavor: network based polling. Therefore, it would have been obvious to one with ordinary skill in the before the effective filing date of the claimed invention to further modify Huff with the teachings of Castor. The motivation/suggestion would be to reduce the workload on the operating system; thus improving the overall operational efficiency of the system.

Claims 14, 16, 18, 19, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Aggarwal et al. (US 2003/0081624 A1; hereinafter Aggarwal) and Pope.

With respect to claim 14, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
a) executing, with the computer operating system event handling process, one or more active operating system input/output polling threads (see e.g. Huff, column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304), each among the one or more active operating system input/output polling threads polling for input/output events from among one or more input/output devices (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”) and, upon discovery, by said polling for input/output events from among one or more input/output devices (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), of an input/output event (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”), 
invoking one or more application event handlers … with the one or more operating system input/output event queue polling threads (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314)
Huff does not explicitly disclose enqueing/dequeuing of events onto/from an input/output event queue.
However, Aggarwal teaches:
enqueuing the input/output event onto one or more input/output event queues (see e.g. Aggarwal, paragraph 179: “The Queue Processor includes the following functional blocks: an Enqueue Unit”; paragraph 180: “Enqueue Unit”; and paragraph 181: “This unit is responsible for receiving data from the mid-plane transceivers and storing it into the Data Memory, at an address pointed to by the head of a free list maintained in Control Memory”); and 
b) executing, with the computer operating system, one or more operating system event queue polling threads … on the one or more event queues, and dequeuing a first input/output event from the one or more event queues (see e.g. Aggarwal, paragraph 162: “the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58… The scheduler 56 then polls all the queue processors 52 to identify which ones have data ready to transfer for that particular context. All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3) and
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.
Furthermore, Huff does not but Pope teaches:
in an application address space (see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”) 
in the application address space (see e.g. Pope, paragraph 29: “application's virtual address space”)… without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) an application thread for purposes of running at least one among the application event handlers (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”).
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

With respect to claim 16, Huff as modified teaches: The computer operating system event handling process of claim 14 
Huff does not but Aggarwal teaches:
wherein each among the one or more active operating system input/output polling threads is distinct from the one or more operating system event queue polling threads (see e.g. Aggarwal, paragraph 161: “FIG. 3 depicts a graphical representation 50 of the interrelationship between the queue processors 52, and an associated scheduler 56. The queue processors 52 are each associated with a plurality of queues 54 into which received data is stored per context and per priority”; paragraph 162: “Referring again to FIG. 3, the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58”; and Fig. 3).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

With respect to claim 18, Huff as modified teaches: The computer operating system event handling process of claim 14 wherein a first plurality of input/output events associated with a first plurality of multiple file descriptors are enqueued to the first or another event queue, and a second plurality of input/output events associated with a second plurality of multiple file descriptors are enqueued to the second or a third event queue (see e.g. Huff, column 6, lines 36-39: “It should be noted that the input wait table of the described embodiment may be implemented using other data constructs such as a queue or a linked list”; column 7, lines 49-54: “The operating system alerts the process containing the active connection thread, where the active connection thread is represented by a file descriptor. In the described embodiment, the system uses the file descriptor associated with the input event to determine which process to alert”; column 8, lines 3-6: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event”; and Fig. 2).

With respect to claim 19, Huff as modified teaches: The computer operating system event handling process of claim 14
Huff does not but Aggarwal teaches:
see e.g. Aggarwal, paragraph 63: “In the illustrated embodiment, a mid-plane cross-connect 20 couples each input interface 18 to a single queue processor 22 on every card 16 in the system. Incoming data, e.g., packets, datagrams, cells, and so forth, received via I/O devices 14 are converted into a common format, e.g., augmented ATM cells (referred to below as "GCells") by the input interface 18. Each cell is transferred over the mid-plane cross-connect 20 to the card 16 and, particularly, the queue on that card corresponding to the output I/O device 28 and network 30 for which the packet is destined (e.g., as determined in the conventional manner from addressing contained in the incoming data and from routing tables (not shown) pertaining thereto)”; and paragraphs 180-181, 347), and 
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

With respect to claim 22, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
a) executing in parallel, with the computer operating system event handling process, a plurality of active operating system input/output polling threads (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304), each among the plurality of active operating system input/output polling threads polling for input/output events from among a plurality of input/output devices or device queues (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”) and, upon discovery of one or more input/output events (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”) by said polling for input/output events from among a plurality of input/output devices or device queues (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), 
invoking a first application event handler with the first operating system event queue polling thread (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314) 
invoking a second application event handler with the second operating system event queue polling thread (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314)
Huff does not explicitly disclose enqueing/dequeuing of events onto/from an input/output event queue.
However, Aggarwal teaches:
see e.g. Aggarwal, paragraph 179: “The Queue Processor includes the following functional blocks: an Enqueue Unit”; paragraph 180: “Enqueue Unit”; paragraph 181: “This unit is responsible for receiving data from the mid-plane transceivers and storing it into the Data Memory, at an address pointed to by the head of a free list maintained in Control Memory”; and Fig. 3); and 
b) executing in parallel, with the computer operating system, a plurality of operating system event queue polling threads…, a first operating system event queue polling thread polling on a first event queue among the plurality of event queues and a second event queue polling thread polling on a second event queue among the plurality of event queues (see e.g. Aggarwal, paragraph 162: “the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58… The scheduler 56 then polls all the queue processors 52 to identify which ones have data ready to transfer for that particular context. All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3) and: 
i) dequeuing a first input/output event from the first event queue (see e.g. Aggarwal, paragraph 162: “All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3) and
ii) dequeuing a second input/output event from the second event queue (see e.g. Aggarwal, paragraph 162: “All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3) and
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.
Furthermore, Huff does not but Pope teaches:
in an application address space (see e.g. Pope, paragraph 29: “application's virtual address space”) of the event handling process (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”)
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) an application thread for purposes of running the first application event handler (see e.g. Pope, paragraph 29: “creates a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”); and 
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) the or another application thread for purposes of running the second application event handler (see e.g. Pope, paragraph 29: “creates a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”; and paragraph 28: “The operating system can store multiple bindings of ports to applications so that incoming messages, by specifying the appropriate port, can be applied to the appropriate application”).
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

With respect to claim 24, Huff as modified teaches: The computer operating system event handling process of claim 22 
Huff does not but Aggarwal teaches:
wherein the active operating system input/output polling threads are distinct from the event queue polling threads (see e.g. Aggarwal, paragraph 161: “FIG. 3 depicts a graphical representation 50 of the interrelationship between the queue processors 52, and an associated scheduler 56. The queue processors 52 are each associated with a plurality of queues 54 into which received data is stored per context and per priority”; paragraph 162: “Referring again to FIG. 3, the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58”; and Fig. 3).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

With respect to claim 25, Huff as modified teaches: The computer operating system event handling process of claim 22 wherein the plurality of active operating system input/output polling threads execute on a first set of processors (see e.g. Huff, column 9, lines 30-34: “CPU 402 is a general purpose digital processor which controls the operation of the computer system 400. Using instructions retrieved from memory, the CPU 402 controls the reception and manipulation of input data, and the output and display of data on output devices”; and Fig. 4) and 
Huff does not but Aggarwal teaches:
the plurality of operating system event queue polling threads execute on a second set of processors not including any processors among the first set of processors (see e.g. Aggarwal, paragraph 161: “The queue processors 52 are each associated with a plurality of queues 54 into which received data is stored per context and per priority. In one embodiment, each queue processor 52 is associated with a respective group of four priority queues 54 for each of 512 output contexts (for a total of 2048 queues)”; and Fig. 3).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to reduce the workload on the central processing units and improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

With respect to claim 26, Huff as modified teaches: The computer operating system event handling process of claim 14 and further comprising:
Huff does not but Aggarwal teaches:
enqueuing a plurality of input/output events associated with multiple file descriptors to a single event queue (see e.g. Aggarwal, paragraph 63: “In the illustrated embodiment, a mid-plane cross-connect 20 couples each input interface 18 to a single queue processor 22 on every card 16 in the system. Incoming data, e.g., packets, datagrams, cells, and so forth, received via I/O devices 14 are converted into a common format, e.g., augmented ATM cells (referred to below as "GCells") by the input interface 18. Each cell is transferred over the mid-plane cross-connect 20 to the card 16 and, particularly, the queue on that card corresponding to the output I/O device 28 and network 30 for which the packet is destined (e.g., as determined in the conventional manner from addressing contained in the incoming data and from routing tables (not shown) pertaining thereto)”; and paragraphs 180-181, 347), and 
dequeuing a plurality of input/output events associated with multiple file descriptors from the single event queue (see e.g. Aggarwal, paragraph 63: “In the illustrated embodiment, a mid-plane cross-connect 20 couples each input interface 18 to a single queue processor 22 on every card 16 in the system. Incoming data, e.g., packets, datagrams, cells, and so forth, received via I/O devices 14 are converted into a common format, e.g., augmented ATM cells (referred to below as "GCells") by the input interface 18. Each cell is transferred over the mid-plane cross-connect 20 to the card 16 and, particularly, the queue on that card corresponding to the output I/O device 28 and network 30 for which the packet is destined (e.g., as determined in the conventional manner from addressing contained in the incoming data and from routing tables (not shown) pertaining thereto)”; and paragraphs 182-183, 347).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of McBride et al. (US 2002/0087588 A1; hereinafter McBride) and Pope.

With respect to claim 27, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
a) running, by a computer operating system, one or more active operating system input/output polling threads (see e.g. Huff, column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304), 
b) actively polling, by the one or more active operating system input/output polling threads, for input/output events from one or more input/output devices (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”); and 
c) upon discovery, by said actively polling (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), of a first input/output event from a first input/output device (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”), invoking, by a first active operating system input/output polling thread among the one or more active operating system input/output polling threads, an application event handler of an application (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314)
Huff does not but McBride teaches:
the one or more active operating system polling threads being in a run state before and upon arrival of input/output events (see e.g. McBride, paragraph 78: “Run ( )—creates a thread that launches the file monitor thread, waits for events form the file monitor, polls at a user specified interval, runs engine when changes are detected, passes errors that occur to the error manager, starts and stops the system tray icon animation when copying files”);
Huff and McBride are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of McBride. The motivation/suggestion would be to improve input event detection; thus improving the overall reliability of the system.
Furthermore, Huff does not but Pope teaches:
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”), for purposes of running the application event handler, an application thread to run the application event handler (see e.g. Pope, paragraph 29: “creates a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”). 
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

With respect to claim 28, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
a) executing in parallel, by the computer operating system event handling process, a plurality of active operating system input/output polling threads (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304), each active operating system input/output polling thread actively polling for input/output events from among a plurality of input/output devices (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), 
b) upon discovery of a first input/output event (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”), invoking, by a first active operating system input/output polling thread among the plurality of active operating system input/output polling threads, a first application event handler for a first application (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314), 
c) upon discovery of a second input/output event, invoking, by a second active operating system input/output polling thread among the plurality of active operating system input/output polling threads, a second application event handler (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314).
Huff does not but McBride teaches:
see e.g. McBride, paragraph 78: “Run ( )—creates a thread that launches the file monitor thread, waits for events form the file monitor, polls at a user specified interval, runs engine when changes are detected, passes errors that occur to the error manager, starts and stops the system tray icon animation when copying files”);
Huff and McBride are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of McBride. The motivation/suggestion would be to improve input event detection; thus improving the overall reliability of the system.
Furthermore, Huff does not but Pope teaches: 
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) an application thread for purposes of running the first application event handler (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”); and
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) the or another application thread for purposes of running the second application event handler (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”; and paragraph 28: “The operating system can store multiple bindings of ports to applications so that incoming messages, by specifying the appropriate port, can be applied to the appropriate application”).
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Pope as applied to claim 9 above, and further in view of Volkerink and Aggarwal.

With respect to claim 10, Huff as modified teaches: The computer operating system event handling process of claim 9 
Huff does not but Volkerink teaches:
wherein each among the plurality of active operating system input/output polling threads executes on a dedicated processor (see e.g. Volkerink, paragraph 28: “a respective dedicated processor 160a, 160b . . . 160N that performs at least the transfer function and polling/interrupt function”; paragraph 32: “the control instructions can instruct the dedicated processors 160a, 160b . . . 160N to wait for an interrupt message from the DUTs 180a, 180b . . . 180N or to poll the DUTs 180a, 180b . . . 180N”; and Fig. 1) and 
Huff and Volkerink are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Volkerink. The motivation/suggestion would be to reduce the workload on the central processing units; thus improving the overall processing efficiency.
Furthermore, Huff does not but Aggarwal teaches: 
multiple active operating system input/output event queue polling threads execute concurrently in parallel on multiple dedicated processors (see e.g. Aggarwal, paragraph 161: “The queue processors 52 are each associated with a plurality of queues 54 into which received data is stored per context and per priority. In one embodiment, each queue processor 52 is associated with a respective group of four priority queues 54 for each of 512 output contexts (for a total of 2048 queues)”; and Fig. 3).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

Claims 15, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Aggarwal and Pope as applied to claims 14, 16, and 22 above, and further in view of Volkerink.

With respect to claim 15, Huff as modified teaches: The computer operating system event handling process of claim 14 
Huff does not disclose a dedicated processor.
However, Volkerink teaches:
wherein each among the one or more active operating system input/output polling threads executes on a dedicated-processor (see e.g. Volkerink, paragraph 28: “a respective dedicated processor 160a, 160b . . . 160N that performs at least the transfer function and polling/interrupt function”; paragraph 32: “the control instructions can instruct the dedicated processors 160a, 160b . . . 160N to wait for an interrupt message from the DUTs 180a, 180b . . . 180N or to poll the DUTs 180a, 180b . . . 180N”; and Fig. 1).
Huff and Volkerink are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Volkerink. The motivation/suggestion would be to reduce the workload on the central processing units; thus improving the overall processing efficiency.

With respect to claim 17, Huff as modified teaches: The computer operating system event handling process of claim 16 
Huff does not but Volkerink teaches:
wherein each of the one or more active operating system input/output polling threads execute on one or more dedicated input/output polling thread processors (see e.g. Volkerink, paragraph 28: “a respective dedicated processor 160a, 160b . . . 160N that performs at least the transfer function and polling/interrupt function”; paragraph 32: “the control instructions can instruct the dedicated processors 160a, 160b . . . 160N to wait for an interrupt message from the DUTs 180a, 180b . . . 180N or to poll the DUTs 180a, 180b . . . 180N”; and Fig. 1) and 
Huff and Volkerink are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Volkerink. The motivation/suggestion would be to reduce the workload on the central processing units; thus improving the overall processing efficiency.
Furthermore, Huff does not but Aggarwal teaches: 
each of the one or more operating system event queue polling threads execute on one or more dedicated input/output event queue polling processors (see e.g. Aggarwal, paragraph 161: “The queue processors 52 are each associated with a plurality of queues 54 into which received data is stored per context and per priority. In one embodiment, each queue processor 52 is associated with a respective group of four priority queues 54 for each of 512 output contexts (for a total of 2048 queues)”; and Fig. 3).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to reduce the workload on the central processing units and improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

With respect to claim 23, Huff as modified teaches: The computer operating system event handling process of claim 22 
Huff does not but Volkerink teaches:
wherein each among the plurality of active operating system input/output polling threads executes on a dedicated processor (see e.g. Volkerink, paragraph 28: “a respective dedicated processor 160a, 160b . . . 160N that performs at least the transfer function and polling/interrupt function”; paragraph 32: “the control instructions can instruct the dedicated processors 160a, 160b . . . 160N to wait for an interrupt message from the DUTs 180a, 180b . . . 180N or to poll the DUTs 180a, 180b . . . 180N”; and Fig. 1) and 
Huff and Volkerink are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Volkerink. The motivation/suggestion would be to reduce the workload on the central processing units; thus improving the overall processing efficiency.
Furthermore, Huff does not but Aggarwal teaches: 
multiple active operating system input/output polling threads execute concurrently in parallel on multiple dedicated processors (see e.g. Aggarwal, paragraph 161: “The queue processors 52 are each associated with a plurality of queues 54 into which received data is stored per context and per priority. In one embodiment, each queue processor 52 is associated with a respective group of four priority queues 54 for each of 512 output contexts (for a total of 2048 queues)”; and Fig. 3).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Aggarwal and Pope as applied to claim 14 above, and further in view of Leichter.

With respect to claim 20, Huff as modified teaches: The computer operating system event handling process of claim 14 wherein each among the one or more active operating system input/output polling threads actively polls during operation of the operating system for input/output events (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”)
Huff does not but Leichter teaches:
through one or more virtual interfaces (see e.g. Leichter, paragraph 68: “A response to a polling request, such as an SNMP response, generated at a customer network may be routed back to the appropriate virtual interface from which the polling request originated over any available route”).
Huff and Leichter are analogous art because they are in the same field of endeavor: network based polling. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Leichter. The motivation/suggestion would be to provide operational independence from physical interfaces; thus improving the overall communication management efficiency.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Aggarwal and Pope as applied to claim 14 above, and further in view of Castor.

With respect to claim 21, Huff as modified teaches: The computer operating system event handling process of claim 14 wherein each among the one or more active operating system see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”)
Huff does not but Castor teaches:
through one or more device drivers providing access to the one or more input/output devices (see e.g. Castor, column 10, lines 15-18: “polling routine 106 inspects a peripheral by calling device driver routines which are capable of manipulating the peripheral's hardware”).
Huff and Castor are analogous art because they are in the same field of endeavor: network based polling. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify Huff with the teachings of Castor. The motivation/suggestion would be to reduce the workload on the operating system; thus improving the overall operational efficiency of the system.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of McBride, Aggarwal, and Pope.

With respect to claim 29, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
see e.g. Huff, column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304), … and upon discovery of an input/output event (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”) by the one or more active operating system input/output polling threads (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”),
invoking, by the one or more operating system event queue polling threads, one or more application event handlers with the one or more operating system event queue polling threads (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314)
Huff does not but McBride teaches:
see e.g. McBride, paragraph 78: “Run ( )—creates a thread that launches the file monitor thread, waits for events form the file monitor, polls at a user specified interval, runs engine when changes are detected, passes errors that occur to the error manager, starts and stops the system tray icon animation when copying files”),
Huff and McBride are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of McBride. The motivation/suggestion would be to improve input event detection; thus improving the overall reliability of the system.
Furthermore, Huff does not explicitly disclose enqueing/dequeuing of events onto/from an input/output event queue.
However, Aggarwal teaches:
enqueuing the input/output event onto one or more event queues (see e.g. Aggarwal, paragraph 179: “The Queue Processor includes the following functional blocks: an Enqueue Unit”; paragraph 180: “Enqueue Unit”; and paragraph 181: “This unit is responsible for receiving data from the mid-plane transceivers and storing it into the Data Memory, at an address pointed to by the head of a free list maintained in Control Memory”); and 
b) executing, with the computer operating system, one or more operating system event queue polling threads, and dequeuing a first input/output event from the one or more event queues (see e.g. Aggarwal, paragraph 162: “the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58… The scheduler 56 then polls all the queue processors 52 to identify which ones have data ready to transfer for that particular context. All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3) and
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.
Furthermore, Huff does not but Pope teaches:
without necessarily needing to context switching in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) an application thread for purposes of running the one or more application event handlers (see e.g. Pope, paragraph 29: “creates a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”).
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

With respect to claim 30, Huff as modified teaches: The computer operating system event handling process of claim 29 
Huff does not but Aggarwal teaches:
wherein the operating system event queue polling threads are in run state before the events are enqueued to the one or more event queues and during the dequeuing (see e.g. Aggarwal, paragraph 179: “The Queue Processor includes the following functional blocks: an Enqueue Unit”; paragraph 180: “Enqueue Unit”; and paragraph 181: “This unit is responsible for receiving data from the mid-plane transceivers and storing it into the Data Memory, at an address pointed to by the head of a free list maintained in Control Memory”).
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.

With respect to claim 31, Huff teaches: A computer operating system event handling process (see e.g. Huff, column 2, lines 53-56: “methods, apparatus, and computer readable medium for handling an input event directed to a thread within a process operating in a multi-threaded system”) comprising: 
a) executing in parallel, with the computer operating system, a plurality of active operating system input/output polling threads (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 7, lines 59-62: “At step 302 the light weight process associated with the process's polling thread is placed in a RUN state. This occurs when a process is alerted that one of its threads has an input event”; and Fig. 3, steps 302, 304), … each among the plurality of active input/output polling threads polling for input/output events from among a plurality of input/output devices and device queues (see e.g. Huff, column 6, lines 30-34: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received. The polling thread polls or scans the table to determine which connection or connections the input event is directed to”; column 6, lines 37-38: “the input wait table of the described embodiment may be implemented using other data constructs such as a queue”; column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), and upon discovery of one or more input/output events (see e.g. Huff, column 6, lines 30-33: “The thread associated with the input wait table invokes a special thread referred to as a polling thread when an input event is received”) by one among the plurality of active input/output polling threads (see e.g. Huff, column 7, lines 23-25: “A polling thread scans the table to determine which thread or threads have input events directed to them”; and column 8, lines 3-5: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event”), 
f) invoking a first application event handler with the first operating system event queue polling thread (see e.g. Huff, column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314)
h) invoking a second application event handler with the second operating system event queue polling thread (see e.g. Huff, column 4, lines 59-60: “The parent process 102 has control of several concurrently operating child processes 110”; column 6, lines 5-6: “the operating system of the present invention is a multi-threaded operating system”; column 7, lines 49-51: “The operating system alerts the process containing the active connection thread”; column 2, lines 59-63: “A special thread referred to as an input polling thread in the process is enabled and is used, in conjunction with other thread-specific data, to determine which of the threads in the process has an event directed to it. That thread is then triggered to handle the input event”; column 8, lines 3-7: “At step 308 the polling thread scans the input wait table to determine which file descriptors, or threads, have an input event. In the described embodiment, it unblocks those file descriptors that have an event by changing the state of the thread's conditional wait variable 212”; column 8, lines 27-31: “At step 314 each awakened thread processes its input event or activity, which it can now do since it has been assigned a light weight process. Once the thread has processed the input event, the thread initializes a new entry in the input wait table to indicate its return to the input wait state”; and Fig. 3, steps 308, 314).
Huff does not but McBride teaches:
the plurality of active operating system input/output threads being in a run state before and upon arrival of input/output events (see e.g. McBride, paragraph 78: “Run ( )—creates a thread that launches the file monitor thread, waits for events form the file monitor, polls at a user specified interval, runs engine when changes are detected, passes errors that occur to the error manager, starts and stops the system tray icon animation when copying files”),
Huff and McBride are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of McBride. The motivation/suggestion would be to improve input event detection; thus improving the overall reliability of the system.
Furthermore, Huff does not explicitly disclose enqueuing/dequeuing of events onto/from an input/output event queue.
However, Aggarwal teaches:
enqueuing the one or more input/output events onto one or more event queues among a plurality of event queues (see e.g. Aggarwal, paragraph 179: “The Queue Processor includes the following functional blocks: an Enqueue Unit”; paragraph 180: “Enqueue Unit”; paragraph 181: “This unit is responsible for receiving data from the mid-plane transceivers and storing it into the Data Memory, at an address pointed to by the head of a free list maintained in Control Memory”; and Fig. 3);  
b) executing in parallel, with the computer operating system, a plurality of operating system event queue polling threads (see e.g. Aggarwal, paragraph 162: “the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58… The scheduler 56 then polls all the queue processors 52 to identify which ones have data ready to transfer for that particular context. All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3),
see e.g. Aggarwal, paragraph 162: “the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58… The scheduler 56 then polls all the queue processors 52 to identify which ones have data ready to transfer for that particular context. All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3), 
d) polling, with a second operating system event queue polling thread, on a second input/output event queue among the plurality of event queues (see e.g. Aggarwal, paragraph 162: “the scheduler 56 is coupled to the plurality of queue processors 52 and schedules the dequeing of data from their respective queues 54 for transfer to the corresponding output interface (see FIG. 1, item 26). The scheduler 56 polls the queue processors 52 to identify which has queues requiring service in accord with an order determined by a scheduling table 58… The scheduler 56 then polls all the queue processors 52 to identify which ones have data ready to transfer for that particular context. All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3), 
e) dequeuing a first input/output event from the first event queue (see e.g. Aggarwal, paragraph 162: “All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3),
g) dequeuing a second input/output event from the second event queue (see e.g. Aggarwal, paragraph 162: “All queue processors 52 that do, signal the scheduler 56, which then selects one of them to dequeue its data to the output interface”; paragraphs 182-183; and Fig. 3), and
Huff and Aggarwal are analogous art because they are in the same field of endeavor: polling input/output devices for detecting an input/output event. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Aggarwal. The motivation/suggestion would be to improve memory management associated with event detection and handling; thus increasing the overall processing efficiency of the system.
	Even further, Huff does not but Pope teaches:
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) an application thread for purposes of running the first application event handler (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”), 
without necessarily needing to context switch in (see e.g. Pope, paragraph 29: “without requiring a kernel context switch”) the or another application thread for purposes of running the second application event handler (see e.g. Pope, paragraph 29: “a queue (an event queue) to handle out of band messages for that port only. That out of band message queue for the port is then memory mapped into the application's virtual address space such that it may de-queue events without requiring a kernel context switch”; and paragraph 28: “The operating system can store multiple bindings of ports to applications so that incoming messages, by specifying the appropriate port, can be applied to the appropriate application”).
Huff and Pope are analogous art because they are in the same field of endeavor: polling input/output devices for detecting input/output events. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huff with the teachings of Pope. Note that, Huff already discloses context switching being a resource-intensive operation (see e.g. Huff, column 2, lines 2-21). Thus, the motivation/suggestion for modifying Huff with the teachings of Pope would be to improve processing efficiency by avoiding excessive data movement and consequently increasing resource utilization efficiency (see e.g. Pope, paragraphs 26 and 28-29).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 5,671,365 by Binford et al.
U.S. Patent No. 7,769,923 B2 by Pope et al.
U.S. Patent No. 8,914,618 B2 by Wang et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UMUT ONAT/Primary Examiner, Art Unit 2194